DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1, 9, and 17 are objected to because of the following informalities:  Claim 1 line 7 recites “separate applications of the one or more applications”. In order to have “separate applications”, there must be two or more applications.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-7, 9, 13-15, 17, and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “one or more selectable elements” in line 3 and “a first selectable element and a second selectable element” in line 5. It is unclear if these limitations refer to the same selectable elements.  For the purpose of examination, the first and second selectable elements are interpreted as referring to selectable elements from the set of one or more selectable elements. Using this interpretation, the limitation “one or more selectable elements” is also improper as two or more are needed to have a “first” and “second”. Claims 9 and 17 are substantially the same.
Claims 5-7, 13-15, and 21-23 recite the limitation "the stored workspace environment".  There is insufficient antecedent basis for this limitation in the claim. There is no original reference to “a” stored workspace environment from which these claims can draw from.  Therefore, it is unclear what “the” stored workspace environment refers to.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Bello et al. (Next Generation Downhole Big Data Platform for Dynamic Data-Driven Well and Reservoir Management) May 2017 in view of Moha et al. (US 2013/0205219 A1).
	Regarding claim 1, Bello teaches a method for one or more processors, the method comprising: (pg. 25 ¶ 1 "Although the manual-expert approach to intelligent reservoir-well model calibration can give very good results when performed by an experienced reservoir production engineer with considerable calibration skill and knowledge about petroleum reservoirs and well completions, there is an urgent need to develop fast and reliable automated or computer-based methods.") causing a user interface to be presented at an application workspace (Fig. 11), the application workspace comprising one or more selectable elements corresponding to one or more applications associated with an exploration and production system (Fig. 11 "Asset Navigator Displays and groups all devices" Each device is an application associated with an exploration and production system.); receiving a selection of a first selectable element and a second selectable element, wherein the first selectable element and the second selectable element are each associated with separate applications of the one or more applications (Fig. 11 "Asset Navigator Displays and groups all devices" Each device is selectable and has data stream(s) associated with it. Pg. 2 ¶ 2 "Downhole big data come from many heterogeneous sources as streams, in different forms, content and quality. In-well measurements and subsurface monitoring are essential elements of real-time well and reservoir management. They can be single-point permanent downhole gauges (PDG); distributed sensing data produced by distributed temperature sensors (DTS), distributed strain sensors (DSS), distributed acoustic sensors (DAS) and so forth."); a backend process for managing exploration and production related data (Fig. 10 shows the backend process of transferring production data from the well site to the IT center. pg. 1 ¶ 1 "Examples include monitoring of well integrity and reservoir compaction; production monitoring of artificial lift wells;”) and does not teach causing data to be shared between the separate applications.
	Moha does teach causing data to be shared between the separate applications according to a backend process (Fig. 2 #225-240 The content is shared based on user selection.).
	Bello and Moha are analogous because they are from the “same field of endeavor” data transfer.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Bello and Moha before him or her, to modify Bello to include data transfer as taught by Moha.
The suggestion/motivation for doing so would have been Moha [0007] “Therefore, in order to improve efficiency and user experience, an improved way to share content is needed”.
Regarding claim 2, Bello in view of Moha teaches the method of claim 1, and Bello teaches further comprising: receiving a separate selection of an analysis application (pg. 17 ¶ 1 "The application was designed so that the users can develop their own models using tools to view downhole big data and to create, test and validate data- and model-driven analytics." Users select an analysis application by creating a model based on one or more of many possible models. pg. 17 ¶ 2), the analysis application configured to provide real-time data based on the data shared between the separate applications (pg. 16 ¶ 2 "In the present work, several data– and model-driven algorithms have been implemented for multivariate statistical filtering of distributed sensing data;" pg. 17 ¶ 4 "There is also the challenge of efficiently bringing the DTS/ DSS data over from multiple field sites and disparate sources, which could include real-time stream data from wellsites, or rigs or between a partner data source in industry standard formats such as PRODML to the corporate network.").
Regarding claim 3, Bello in view of Moha teaches the method of claim 2, and Bello teaches wherein the real-time data includes a production rate, a construction metric, or a quality of service metric (Fig. 12 The real-time temperature is displayed. Temperature is a quality of service metric.).
Regarding claim 4, Bello in view of Moha teaches method of claim 1, and Bello teaches wherein the data shared between the separate applications includes geographic data corresponding to the exploration and production system (pg. 24 Advantages "Provides a means to detect, localize, and classify the onset of integrity issues" To localize an integrity issue, geographic data is necessarily present.).
Regarding claim 5, Bello in view of Moha teaches the method of claim 1, but Bello doesn’t teach further comprising: receiving a separate selection at the user interface to remove an associated application from the stored workspace environment.
	Moha does teach further comprising: receiving a separate selection at the user interface to remove an associated application from the stored workspace environment ([0010] "In one embodiment, the content sharing services available to a user are modified (e.g., specified content sharing services are added, removed or hidden) when content sharing is triggered in an application.").
Regarding claim 6, Bello in view of Moha teaches the method of claim 5, but Bello doesn’t teach wherein receiving the separate selection causes a portion of the data shared between the separate applications to be disassociated from the stored workspace environment.
Moha does teach wherein receiving the separate selection causes a portion of the data shared between the separate applications to be disassociated from the stored workspace environment ([0055] "Unavailable content sharing services can be ignored and not displayed as a user selectable option for sharing." Ignoring a sharing service is disassociating it from the workspace.).
Regarding claim 7, Bello in view of Moha teaches the method of claim 1, but Bello doesn’t teach wherein the separate applications include at least a web application that is hosted by a remote device that is separate from a server device that hosts the stored workspace environment.
	Moha does teach wherein the separate applications include at least a web application that is hosted by a remote device that is separate from a server device that hosts the stored workspace environment ([0004] "Various services are available to host or distribute content from personal computers, tablets, and mobile devices. Some examples of currently existing ways to distribute content include: Flickr, Twitter, YouTube, iMessage, SMS, email, WordPress, and Picasa to name just a few." Twitter is a web application separate from the user device that hosts the stored workspace environment.).
Regarding claim 8, Bello in view of Moha teach the method of claim 1, but Bello doesn’t teach further comprising: generating, based on the data shared between the separate applications, a stored workspace environment entry that identifies each of the separate applications.
Moha does teach further comprising: generating, based on the data shared between the separate applications, a stored workspace environment entry that identifies each of the separate applications ([0036] "A database or data store can associate content type identifiers with individual transfer modes or content sharing services. Content types provide information about the content of data.").
	Regarding claim 9, Bello teaches a system, comprising: one or more processors; and memory configured to store instructions that, when executed by one or more processors, cause the one or more processors to perform operations that include: (pg. 25 ¶ 1 "Although the manual-expert approach to intelligent reservoir-well model calibration can give very good results when performed by an experienced reservoir production engineer with considerable calibration skill and knowledge about petroleum reservoirs and well completions, there is an urgent need to develop fast and reliable automated or computer-based methods.") causing a user interface to be presented at an application workspace (Fig. 11), the application workspace comprising one or more selectable elements corresponding to one or more applications associated with an exploration and production system (Fig. 11 "Asset Navigator Displays and groups all devices" Each device is an application associated with an exploration and production system.); receiving a selection of a first selectable element and a second selectable element, wherein the first selectable element and the second selectable element are each associated with separate applications of the one or more applications (Fig. 11 "Asset Navigator Displays and groups all devices" Each device is selectable and has data stream(s) associated with it. Pg. 2 ¶ 2 "Downhole big data come from many heterogeneous sources as streams, in different forms, content and quality. In-well measurements and subsurface monitoring are essential elements of real-time well and reservoir management. They can be single-point permanent downhole gauges (PDG); distributed sensing data produced by distributed temperature sensors (DTS), distributed strain sensors (DSS), distributed acoustic sensors (DAS) and so forth."); a backend process for managing exploration and production related data (Fig. 10 shows the backend process of transferring production data from the well site to the IT center. pg. 1 ¶ 1 "Examples include monitoring of well integrity and reservoir compaction; production monitoring of artificial lift wells;”) and does not teach causing data to be shared between the separate applications.
	Moha does teach causing data to be shared between the separate applications according to a backend process (Fig. 2 #225-240 The content is shared based on user selection.).
	Bello and Moha are analogous because they are from the “same field of endeavor” data transfer.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Bello and Moha before him or her, to modify Bello to include data transfer as taught by Moha.
The suggestion/motivation for doing so would have been Moha [0007] “Therefore, in order to improve efficiency and user experience, an improved way to share content is needed”.
Regarding claim 10, Bello in view of Moha teaches the system of claim 9, and Bello teaches further comprising: receiving a separate selection of an analysis application (pg. 17 ¶ 1 "The application was designed so that the users can develop their own models using tools to view downhole big data and to create, test and validate data- and model-driven analytics." Users select an analysis application by creating a model based on one or more of many possible models. pg. 17 ¶ 2), the analysis application configured to provide real-time data based on the data shared between the separate applications (pg. 16 ¶ 2 "In the present work, several data– and model-driven algorithms have been implemented for multivariate statistical filtering of distributed sensing data;" pg. 17 ¶ 4 "There is also the challenge of efficiently bringing the DTS/ DSS data over from multiple field sites and disparate sources, which could include real-time stream data from wellsites, or rigs or between a partner data source in industry standard formats such as PRODML to the corporate network.").
Regarding claim 11, Bello in view of Moha teaches the system of claim 10, and Bello teaches wherein the real-time data includes a production rate, a construction metric, or a quality of service metric (Fig. 12 The real-time temperature is displayed. Temperature is a quality of service metric.).
Regarding claim 12, Bello in view of Moha teaches the system of claim 9, and Bello teaches wherein the data shared between the separate applications includes geographic data corresponding to the exploration and production system (pg. 24 Advantages "Provides a means to detect, localize, and classify the onset of integrity issues" To localize an integrity issue, geographic data is necessarily present.).
Regarding claim 13, Bello in view of Moha teaches the system of claim 9, but Bello doesn’t teach further comprising: receiving a separate selection at the user interface to remove an associated application from the stored workspace environment.
	Moha does teach further comprising: receiving a separate selection at the user interface to remove an associated application from the stored workspace environment ([0010] "In one embodiment, the content sharing services available to a user are modified (e.g., specified content sharing services are added, removed or hidden) when content sharing is triggered in an application.").
Regarding claim 14, Bello in view of Moha teaches the system of claim 12, but Bello doesn’t teach wherein receiving the separate selection causes a portion of the data shared between the separate applications to be disassociated from the stored workspace environment.
Moha does teach wherein receiving the separate selection causes a portion of the data shared between the separate applications to be disassociated from the stored workspace environment ([0055] "Unavailable content sharing services can be ignored and not displayed as a user selectable option for sharing." Ignoring a sharing service is disassociating it from the workspace.).
Regarding claim 15, Bello in view of Moha teaches the system of claim 14, but Bello doesn’t teach wherein the separate applications include at least a web application that is hosted by a remote device that is separate from a server device that hosts the stored workspace environment.
	Moha does teach wherein the separate applications include at least a web application that is hosted by a remote device that is separate from a server device that hosts the stored workspace environment ([0004] "Various services are available to host or distribute content from personal computers, tablets, and mobile devices. Some examples of currently existing ways to distribute content include: Flickr, Twitter, YouTube, iMessage, SMS, email, WordPress, and Picasa to name just a few." Twitter is a web application separate from the user device that hosts the stored workspace environment.).
Regarding claim 16, Bello in view of Moha teach the system of claim 9, but Bello doesn’t teach further comprising: generating, based on the data shared between the separate applications, a stored workspace environment entry that identifies each of the separate applications.
Moha does teach further comprising: generating, based on the data shared between the separate applications, a stored workspace environment entry that identifies each of the separate applications ([0036] "A database or data store can associate content type identifiers with individual transfer modes or content sharing services. Content types provide information about the content of data.").
	Regarding claim 17, Bello teaches a non-transitory computer readable medium configured to store instructions that, when executed by one or more processors, cause the one or more processors to perform operations that include: (pg. 25 ¶ 1 "Although the manual-expert approach to intelligent reservoir-well model calibration can give very good results when performed by an experienced reservoir production engineer with considerable calibration skill and knowledge about petroleum reservoirs and well completions, there is an urgent need to develop fast and reliable automated or computer-based methods.") causing a user interface to be presented at an application workspace (Fig. 11), the application workspace comprising one or more selectable elements corresponding to one or more applications associated with an exploration and production system (Fig. 11 "Asset Navigator Displays and groups all devices" Each device is an application associated with an exploration and production system.); receiving a selection of a first selectable element and a second selectable element, wherein the first selectable element and the second selectable element are each associated with separate applications of the one or more applications (Fig. 11 "Asset Navigator Displays and groups all devices" Each device is selectable and has data stream(s) associated with it. Pg. 2 ¶ 2 "Downhole big data come from many heterogeneous sources as streams, in different forms, content and quality. In-well measurements and subsurface monitoring are essential elements of real-time well and reservoir management. They can be single-point permanent downhole gauges (PDG); distributed sensing data produced by distributed temperature sensors (DTS), distributed strain sensors (DSS), distributed acoustic sensors (DAS) and so forth."); a backend process for managing exploration and production related data (Fig. 10 shows the backend process of transferring production data from the well site to the IT center. pg. 1 ¶ 1 "Examples include monitoring of well integrity and reservoir compaction; production monitoring of artificial lift wells;”) and does not teach causing data to be shared between the separate applications.
	Moha does teach causing data to be shared between the separate applications according to a backend process (Fig. 2 #225-240 The content is shared based on user selection.).
	Bello and Moha are analogous because they are from the “same field of endeavor” data transfer.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Bello and Moha before him or her, to modify Bello to include data transfer as taught by Moha.
The suggestion/motivation for doing so would have been Moha [0007] “Therefore, in order to improve efficiency and user experience, an improved way to share content is needed”.
Regarding claim 18, Bello in view of Moha teaches the non-transitory computer readable medium of claim 17, and Bello teaches further comprising: receiving a separate selection of an analysis application (pg. 17 ¶ 1 "The application was designed so that the users can develop their own models using tools to view downhole big data and to create, test and validate data- and model-driven analytics." Users select an analysis application by creating a model based on one or more of many possible models. pg. 17 ¶ 2), the analysis application configured to provide real-time data based on the data shared between the separate applications (pg. 16 ¶ 2 "In the present work, several data– and model-driven algorithms have been implemented for multivariate statistical filtering of distributed sensing data;" pg. 17 ¶ 4 "There is also the challenge of efficiently bringing the DTS/ DSS data over from multiple field sites and disparate sources, which could include real-time stream data from wellsites, or rigs or between a partner data source in industry standard formats such as PRODML to the corporate network.").
Regarding claim 19, Bello in view of Moha teaches the non-transitory computer readable medium of claim 18, and Bello teaches wherein the real-time data includes a production rate, a construction metric, or a quality of service metric (Fig. 12 The real-time temperature is displayed. Temperature is a quality of service metric.).
Regarding claim 20, Bello in view of Moha teaches the non-transitory computer readable medium of claim 17, and Bello teaches wherein the data shared between the separate applications includes geographic data corresponding to the exploration and production system (pg. 24 Advantages "Provides a means to detect, localize, and classify the onset of integrity issues" To localize an integrity issue, geographic data is necessarily present.).
Regarding claim 21, Bello in view of Moha teaches the non-transitory computer readable medium of claim 17, but Bello doesn’t teach further comprising: receiving a separate selection at the user interface to remove an associated application from the stored workspace environment.
	Moha does teach further comprising: receiving a separate selection at the user interface to remove an associated application from the stored workspace environment ([0010] "In one embodiment, the content sharing services available to a user are modified (e.g., specified content sharing services are added, removed or hidden) when content sharing is triggered in an application.").
Regarding claim 22, Bello in view of Moha teaches the non-transitory computer readable medium of claim 21, but Bello doesn’t teach wherein receiving the separate selection causes a portion of the data shared between the separate applications to be disassociated from the stored workspace environment.
Moha does teach wherein receiving the separate selection causes a portion of the data shared between the separate applications to be disassociated from the stored workspace environment ([0055] "Unavailable content sharing services can be ignored and not displayed as a user selectable option for sharing." Ignoring a sharing service is disassociating it from the workspace.).
Regarding claim 23, Bello in view of Moha teaches the non-transitory computer readable medium of claim 17, but Bello doesn’t teach wherein the separate applications include at least a web application that is hosted by a remote device that is separate from a server device that hosts the stored workspace environment.
	Moha does teach wherein the separate applications include at least a web application that is hosted by a remote device that is separate from a server device that hosts the stored workspace environment ([0004] "Various services are available to host or distribute content from personal computers, tablets, and mobile devices. Some examples of currently existing ways to distribute content include: Flickr, Twitter, YouTube, iMessage, SMS, email, WordPress, and Picasa to name just a few." Twitter is a web application separate from the user device that hosts the stored workspace environment.).
Regarding claim 24, Bello in view of Moha teach the non-transitory computer readable medium of claim 17, but Bello doesn’t teach further comprising: generating, based on the data shared between the separate applications, a stored workspace environment entry that identifies each of the separate applications.
Moha does teach further comprising: generating, based on the data shared between the separate applications, a stored workspace environment entry that identifies each of the separate applications ([0036] "A database or data store can associate content type identifiers with individual transfer modes or content sharing services. Content types provide information about the content of data.").

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hou et al. US 2014/0053091 A1
Ahmed et al. US 7,685,605 B1
Straub et al. US 10,073,679 B2

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TROY A MAUST whose telephone number is (571)272-1931. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.A.M./Examiner, Art Unit 2148                                                                                                                                                                                                        

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148